DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statement filed on 08/10/2022, 05/27/2022, 05/19/2022,  and 03/29/2022 have been considered. Initialed copies of form 1449 are enclosed herewith.
Drawings
4.	Figure 4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (see Spec. ¶.[0058]).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 5, 6 and 14-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “substantially” in claims 1 and 14 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear whether or not the claimed subject matter “substantially fixed speed” implies the speed is constant; and does not provide ascertaining requisite degree on speed deviation. 
The phrase “synchronism” renders the claims indefinite because the claims includes elements and functions not actually disclosed (those encompassed by "synchronism"), thereby rendering the claims confusing, vague, and indefinite. The claims recite “before the loss of synchronism.” The specification does not provide details regarding the event of loss synchronism. 
Claims 1 and 14 recite limitation “a substantially fixed speed in a second speed range;” this implies the substantially fixed speed is within the second speed range. The claims recite in another limitation “the first speed range is a speed range in which the motor is operable at the substantially fixed speed;” this implies the substantially fixed speed is within the first speed range. Therefore, contradicting the first limitation. It’s not clear whether the limitation “the substantially fixed speed” should be interpreted as a predetermined speed value or as prescribed state of speed such as uniform or constant speed.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Claims 2-13 and 15-25 are also rejected due to their dependency.
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-6 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hattori et al. (US 20200313582 A1). 
So far as the claims are understood, 
Re. claims 1 and 14,  Hattori disclose a motor drive apparatus (Fig. 2) comprising: 
an inverter (inverter device 41) configured to regulate supply power to a motor (12) that is a synchronous machine (fig. 2 shows an inverter device that control the rotation of the motor 12 with synchronized with the frequency of convert power ¶. [0034]-[0036] and [0042]); and 
a controller configured to control the inverter, wherein
 when 
a speed range in which the motor is operable at a substantially fixed speed is a first speed range (“a case where a prescribed time elapses from when the required rotation speed which is the rotation speed corresponding to a frequency of the power supplied to the motor 12 and the rotation speed measured value obtained from the above-described rotation speed measured value calculation means 711 coincide with each other” ¶. [0042] and Fig. 4, S25), and a speed range that is lower than the first speed range and includes zero speed is a second speed range (in a case where the rotation speed measured value does not exceed the predetermined threshold value (Fig. 4, S13 “No”; which includes all the speed values less than the predetermined threshold value including 0 value speed), 
the controller is configured to prohibit the motor from operating the substantially fixed speed in the second speed range (perform control 1 not control 2 in Fig. 4), 
and change the speed of the motor from the second speed range to the first speed range, before loss of synchronism (see Fig. 4).
Re. claims 5- 6,  see Fig. 4; S27 and ¶. [0017].
Re. claim 15, see ¶. [0063].
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hattori et al. (US 20200313582 A1) in view of Xiang et al. (US 20180205339 A1).
Claims 16- 24 includes limitations related of the implementation of the drive motor as motor that drives oil pump using a different parameter as the pressure. Hattori disclose the drive motor is implemented as a drive for a compressor not a pump. Xiang teach pressure control system using a speed transformation sub-module 1051 and a pressure estimation sub-module 1052 wherein the speed is derived from the pressure and flow rate (see ¶. [0021]). Hence, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the invention of Hattori with the teaching of Xiang to implement the drive motor taught in Hattori to drive pump using pressure control using speed control in order to control the flow using motor speed control.   
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592. The examiner can normally be reached Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID BOUZIANE/Examiner, Art Unit 2846